Exhibit SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of August 14, 2008, by and among Arotech Corporation, a Delaware corporation, with headquarters located at 1229 Oak Valley Drive, Ann Arbor Michigan 48108 (the"Company"), and the investors listed on the Schedule of Buyers attached hereto (individually, a "Buyer" and collectively, the "Buyers"). WHEREAS: A.The Company and each Buyer is executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of Regulation D ("RegulationD") as promulgated by the United States Securities and Exchange Commission (the "SEC") under the 1933 Act. B.
